Citation Nr: 1103670	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  03-05 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.  

2.  Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus.  

3.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the January 2002 and July 2002 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

By way of background, in January 2005, the Board denied an 
increased rating for hypertension, but granted a higher initial 
disability rating of 40 percent for diabetes mellitus.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court), and in February 2006, the 
Court issued an order in which it vacated the January 2005 Board 
decision.  With respect to the diabetes mellitus claim, the Court 
only vacated the portion of the decision which denied a higher 
rating from 40 percent.  Pursuant to the order, the Board issued 
a decision in September 2006, denying the Veteran's claims.  The 
Veteran appealed the decision to the Court and the Court issued a 
memorandum decision in September 2009, setting aside the 
September 2006 decision.  In March 2010, the Board remanded the 
claims for additional development.  The case has now been 
returned to the Board for review.  

The issues of entitlement to service connection for heart 
disease, left atrial enlargement, and left ventricular 
hypertrophy to include as secondary to service-connected 
hypertension have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are REFERRED to the AOJ for appropriate action.  

In addition, evidence on file includes allegations that are 
sufficient to raise a claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) ("[o]nce a Veteran submits evidence of a 
medical disability and makes a claim for the highest rating 
possible, and additionally submits evidence of unemployability, . 
. . VA must consider TDIU.").  The RO did not consider such a 
claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (noting 
that a claim to TDIU benefits is not a free-standing claim that 
must be pled with specificity; it is implicitly raised whenever a 
pro se Veteran, who presents cogent evidence of unemployability, 
seeks to obtain a higher disability rating).  It appears that the 
Veteran may be claiming TDIU, therefore, this issue is REFERRED 
to the RO for appropriate action.

The Board notes that the Veteran's private attorney revoked 
representation in August 2008.  The Veteran was sent notification 
of the withdrawal of representation and the Veteran submitted a 
VA Form 21-22 appointing the Oklahoma Department of Veterans 
Affairs as his representative.  The Board recognizes the change 
in representation.

Subsequent to the most recent SSOC, the Veteran submitted 
additional VA treatment records.  The Veteran did not provide a 
waiver of RO consideration of the evidence.  See 38 C.F.R. § 
20.1304(c) (2010).  The VA treatment records show continued 
treatment for the Veteran's diabetes mellitus and hypertension.  
However, the submitted VA treatment records are duplicative of 
the VA treatment records that were considered by the RO.  
Therefore, a waiver of initial consideration by the agency of 
original jurisdiction is not necessary.  38 C.F.R. § 20.1304.

The issues of entitlement to a disability rating in excess of 10 
percent for hypertension and entitlement to service connection 
for a back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's diabetes mellitus has not required him to take 
insulin, and has not been manifested by episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization.  


CONCLUSION OF LAW

The criteria for a higher initial disability rating in excess of 
40 percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be 
provided prior to an initial unfavorable decision by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

With respect to the Veteran's claim for an initial disability 
rating in excess of 40 percent for diabetes mellitus, the Board 
notes that the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for diabetes 
mellitus.  In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  

Nevertheless, the record shows that, in accordance with the 
Court's memorandum decision and the March 2010 remand directives, 
the Veteran was sent a notification letter in May 2010 with 
respect to his claim.  The letter notified him that, to 
substantiate a claim for increased compensation, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez- Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing his or her 
entitlement to increased compensation.  Specifically, he was 
informed in the letter of types of evidence that might show such 
a worsening, including statements from a doctor containing the 
physical and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements from 
other individuals who were able to describe from their knowledge 
and personal observations in what manner the disability had 
become worse.  The letter explained to the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  The Veteran was also notified as to 
the assignment of effective dates.  Although the letter was not 
sent prior to initial adjudication of the claim, the Veteran was 
given an opportunity to respond following this notice and the 
claim was subsequently readjudicated in an August 2010 
supplemental statement of the case and, therefore, any defect in 
the timing of the notice of this information was harmless.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Thus, the Board 
finds that the RO complied with the March 2010 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records.  The Board notes that the 
Veteran identified medical treatment from a private physician, 
Dr. S., in 2002.  The RO sent letters to Dr. S. in March 2002 and 
April 2002, but did not receive any records from Dr. S.  The 
Veteran was notified in April 2002 that records were not received 
from Dr. S. and was encouraged to provide the evidence himself.  
The Veteran did not respond to the letter or submit any evidence 
from Dr. S.  The Veteran also identified private treatment from 
University Hospital; however, the hospital responded that the 
Veteran was not treated by the facility.  The Veteran was 
notified of the negative response in an August 2009 letter; 
however, he did not respond to the letter or submit any records.  
In addition, the Court's September 2009 memorandum decision set 
aside the September 2006 Board decision because the Veteran 
identified medical treatment at the VA medical centers in Allen 
Park, Michigan, Memphis, Tennessee, Birmingham, Alabama, Oklahoma 
City, Oklahoma, Montgomery, Alabama, and Altoona, Pennsylvania.  
In this respect, the Veteran identified such treatment at these 
VA facilities with respect to a back disability in 2007.  
Nonetheless, the RO requested records from the aforementioned 
VAMCs receiving negative responses from all the facilities except 
Allen Park.  The Oklahoma City VAMC included a record showing 
that the Veteran had an appointment in June 1990.  Although the 
Oklahoma City VAMC did not include a record of the examination, 
the June 1990 examination report is already included in the 
claims file.  The Board notes that there was no response from the 
Allen Park VAMC in the claims file.  However, as noted above, the 
Veteran only identified receiving back treatment at the Allen 
Park VAMC.  The Board remanded the Veteran's claims in order to 
request clarification from the Veteran regarding his medical 
treatment and to obtain VA treatment records from the Muskogee, 
Oklahoma VAMC from 2002 to the present.  The record shows that 
the RO obtained records from the Muskogee, Oklahoma VAMC from 
2002 to the present.  In addition, the RO sent notification 
letters to the Veteran in May 2010 and June 2010 requesting that 
the Veteran provide information or submit release forms to obtain 
any medical records with respect to his claim for an increased 
rating.  The Veteran did not respond to the letters.  While VA 
has a duty to assist the Veteran in substantiating his claim, 
that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 
214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 
(2000) (veteran cannot passively wait for help from VA).  
Accordingly, the Board finds that any further attempts to secure 
additional records is not required as the Veteran only identified 
receiving back treatment at the Allen Park VAMC and did not 
respond to any of the notification letters with respect to any 
treatment that he may have received.  Therefore, the Board finds 
that the March 2010 remand directives were substantially 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998); see 
Dyment v. West, 13 Vet. App. 141 (1999 (although under Stegall VA 
is required to comply with remand orders, substantial compliance, 
not absolute compliance, is required).  

In addition, the Board recognizes that the Veteran was not 
afforded a VA examination in connection with his claim for an 
initial disability rating in excess of 40 percent for diabetes 
mellitus.  However, in this case, the Board finds that the 
medical evidence of record is more than adequate to evaluate the 
Veteran's service-connected diabetes mellitus in accordance with 
the pertinent rating criteria.  In order to receive a higher 
disability rating of 60 percent or higher, the evidence must show 
that the Veteran has a restriction of activities, diet, and 
receives insulin.  The medical evidence of record shows continued 
treatment for diabetes mellitus type II from 2002 to the present 
and includes the blood sugar results, medications that the 
Veteran takes for his diabetes mellitus, and instructions to 
treat his diabetes mellitus including following a low-fat diet 
and exercise.  Thus, the Board finds that a remand is not 
required to afford the Veteran a VA examination as the medical 
evidence is adequate to rate his disability.  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board concludes that the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Diabetes Mellitus Type II

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where a 
Veteran appeals the initial rating assigned for a disability when 
a claim for service connection for that disability has been 
granted, evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an [initial] 
rating on appeal was erroneous . . . ." Fenderson v. West, 12 
Vet. App. 119, 126 (1999).   If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

In this case, the Veteran's diabetes mellitus has been rated as 
40 percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Under Diagnostic Code 7913, a 40 percent rating requires insulin, 
a restricted diet, and regulation of activities.  A 60 percent 
rating requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  A 100 
percent rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  

Note 1 of Diagnostic Code 7913 provides that compensable 
complications of diabetes will be rated separately and that 
noncompensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to a disability rating in excess of 40 
percent for diabetes mellitus.

The VA treatment records contained in the claims file show that 
the Veteran first was diagnosed with diabetes mellitus on January 
30, 2002.  In the July 2002 rating decision, the RO granted 
service connection, with a rating of 20 percent, for diabetes 
mellitus from January 30, 2002.  The January 2005 Board decision 
granted a disability rating of 40 percent, effective January 30, 
2002.  

The January 2002 note recording the initial diagnosis of the 
disease shows that the Veteran sought medical attention for 
symptoms that included dry mouth, visual disturbance, polyuria, 
and weight loss (he reported that he had lost 20 pounds during 
the last two-to-three weeks).  It was noted with the diagnosis 
that his blood sugar was over 400.  The note indicates that he 
was prescribed both a hypoglycemic agent to be taken with one of 
his daily meals and diabetic shoes, was to follow a low-fat, low-
sodium diabetic diet, and was to be referred for a consultation 
with a dietician.  The note and a separate prescription indicate 
that he was to be excused from work until his glucose could be 
checked in early February.

A February 2002 note shows that the Veteran was seen for 
management of his diabetes.  The note shows that the Veteran had 
been taking his new medication for a few days and said that his 
symptoms had improved, but he was still feeling weak and 
lethargic, and was having some gas, headaches, and sharp, 
shooting epigastric pain.  The assessment recorded in the note 
was of newly diagnosed diabetes that was improved but still in 
poor control.  The note shows that the prescription for the 
hypoglycemic agent given the Veteran in January 2002 was 
increased, that he was prescribed an additional hypoglycemic 
agent, and that he was to have more testing and a diabetic eye 
examination.  The note and a separate prescription show that he 
was to be excused from work until he could be seen again in two 
weeks.

A note dated approximately two weeks later in February 2002 shows 
that the Veteran was again seen for management of his diabetes.  
The note shows that he said that he was feeling much better in 
general but his vision was "really messed up" because it was 
blurred and he could not see distances well when he drove.  The 
assessment recorded in the note was of diabetes mellitus type II, 
much improved.  The note shows that he was told to continue his 
diet and exercise, that he must lose weight, and that he was to 
have more testing.

The record of a February 2002 optometry consultation shows that 
the Veteran received a comprehensive eye exam that resulted in an 
assessment of diabetes mellitus with ocular manifestations, 
suspected glaucoma, and myopia and presbyopia.

An April 2002 optometry note shows that diabetes mellitus was 
accompanied by fluctuating visual changes associated with BS 
[blood sugar] control.

A May 2002 primary care note shows that the Veteran was seen for 
management of his diabetes mellitus.  The note shows that he 
reported that he had lost more weight and was able to tolerate 
his medications.  The note states an assessment of diabetes 
mellitus in "excellent control," with HGBAIC at 5.3.  The note 
shows that he was advised to continue his special diet and his 
exercising, and to lose more weight, and that he was to have more 
testing in several months.  The note shows that he complained of 
numbness in his thigh and would be referred for an assessment of 
this problem.

A June 2002 rehabilitation medicine note shows that the numbness 
of the thigh of which the Veteran complained in May 2002 was 
diagnosed as left meralgia paresthesia secondary to left lateral 
femoral cutaneous nerve entrapment.  Other diagnoses stated in 
the note include degenerative disc disease at L5-S1 and non-
insulin dependent diabetes mellitus.  The Veteran was scheduled 
for a VA examination in June 2002 but did not appear for that 
examination.

In the VA Form 9, the Veteran stated his arguments for increasing 
the rating of his diabetes mellitus.  He argued that his diabetes 
mellitus is accompanied by other visual, cardiac, vascular and 
neurological complications and co-morbid conditions, including 
but not limited to, chronic hypertension, heart disease, obesity, 
blurred vision, distance perception, hyperlipidemia, and other 
complications.  He referred to the VA medical records concerning 
his treatment for diabetes mellitus in 2002 that showed that he 
had to take hypoglycemic agents daily and had visual problems 
resulting from elevated blood sugar.  He also pointed out in his 
statement of appeal that he had missed approximately two weeks of 
work on account of the disease in accordance with doctor's 
orders.

A May 2003 primary care note shows that the Veteran was seen for 
management of his diabetes mellitus.  The note shows that he said 
that his diabetes mellitus was well controlled, that he was 
trying to exercise, and that he had gained weight.  The note 
states an assessment of diabetes mellitus in good control, with 
HGBAIC at 5.6

The VA treatment records dated from 2003 through the present show 
that the Veteran has received continued treatment for his 
diabetes mellitus and is instructed to follow a low-fat diet and 
exercise.  

A November 2003 VA treatment record noted an assessment of 
diabetes mellitus type II, excellent control with HGBAIC at 5.5.  
The Veteran was advised to follow a low fat diet and exercise 
four times per week.  

The Veteran was afforded a VA examination in June 2004 with 
respect to his eye problems.  The Veteran stated that his eyes 
were blurry and that he had diabetes mellitus since 2001 and 
glaucoma since 2001.  The examiner listed an assessment of open 
angle glaucoma and no diabetic retinopathy.  In an addendum to 
the report, the VA examiner noted that he did not think the 
Veteran had any eye problems secondary to his diabetes.  

The April 2005 VA treatment record reveals an assessment of 
diabetes mellitus type II, good control with HGBAIC at 5.5.  The 
Veteran was advised to follow a low fat diet and exercise four 
times per week.  

A September 2007 VA treatment record reveals an assessment of 
Diabetes mellitus type II, excellent control with HGBIAC at 6.9.  
Again, the Veteran was advised to follow a low fat diet and 
exercise four times per week.  

A June 2007 VA treatment record reveals an assessment of diabetes 
mellitus type II, excellent control with HGBAIC at 5.8.  The 
Veteran was advised to follow a low fat diet and exercise four 
times per week.  

The November 2008 VA treatment record noted that the diabetes 
mellitus improved with HGBAIC at 9.6 down from 11.11.  The 
physician stated that the Veteran's medications of Glipizide 
should be increased to 15 mg. and the Metformin to 850 mg.  

The April 2008 VA treatment record noted an assessment of 
diabetes mellitus type II, excellent control with HGBIAC pending 
but glucose if over 300.  In an addendum, the physician noted 
that the HGBAIC was greater than 11 and advised the Veteran to 
lose weight and follow the diabetic diet.  In a July 2008 record, 
it was noted that the Veteran's glucose was much improved at 160.  

In a February 2009 VA treatment record, it was noted that the 
glucose was 253 and the physician was not sure if the Veteran was 
fasting.  In an addendum, the Veteran stated that he was fasting 
and that he had not been checking his glucose at home.  The 
physician stated that the Veteran's medication needed adjustment 
and that he must follow his diet more closely and that if he was 
not fasting and had better control with home monitoring, he was 
advised to follow his diet more closely.  

A June 2009 VA treatment record noted that the diabetes mellitus 
improved with HGBAIC at 7.5.  The Veteran was told to follow the 
low fat diabetic diet and exercise daily.  

A June 2010 VA treatment record noted that the Veteran's diabetes 
mellitus was improving with HGBAIC at 6.6.  The Veteran was 
encouraged to continue losing weight.  

In a letter dated in September 2010, the Veteran stated that he 
was unable to work from January 2002 to February 2002.  He 
submitted VA Forms previously to the Board which showed his 
absences from work for greater than thirty (30) consecutive days.  
Prompted by his diabetes, he stated that his overall medical 
condition continued to deteriorate while he was unable to work, 
and a VA provider recommended that he consider disability 
retirement.  He applied on/or about May 8, 2002 and the 
disability retirement was approved, effective June 19, 2002.  The 
Board notes that the Veteran submitted notes from his doctor and 
the note dated in January 30, 2002 explained that the Veteran 
needed to be off work until February 5, 2002 due to very poorly 
controlled diabetes with visual changes.  In another note dated 
in February 5, 2002, the Veteran's doctor noted that the Veteran 
was to remain off work until follow-up appointment in two weeks.  
The VA treatment records dated in February 2002, as noted above, 
show that the Veteran's diabetes mellitus was improving.  In 
fact, the records show that the Veteran complained about stress 
at work due to his PTSD.  In an April 2002 VA treatment record, 
the Veteran's psychiatrist noted that the Veteran had PTSD and 
was released from work due to his psychiatric condition.  In a 
May 2002 VA treatment record, the psychiatrist felt that the 
Veteran could no longer work.  

Although the medical evidence does not show that the Veteran has 
been treated with insulin (one of the criteria for a 40 percent 
rating), he is already in receipt of a 40 percent disability 
rating.  Thus, the question that needs answered is whether the 
Veteran is entitled to receive the next higher rating, a 60 
percent disability rating.  In order to receive a 60 percent 
rating, the evidence would have to show that the Veteran's 
diabetes mellitus requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions that require one or two hospitalizations 
per year or visits to a diabetic care provider twice a month.  In 
addition, there must be complications that would not be 
compensable if separately evaluated.

Since the medical evidence does not show that the Veteran has 
been treated with insulin, he already does not meet one of the 
necessary criteria for a 60 percent rating.  In addition, 
although one complaint by the Veteran of epigastric pain is 
recorded in a February 2002 treatment note, the medical records 
do not show that the Veteran had other episodes of such pain or 
was diagnosed with diabetes-related ketoacidosis.  Nor does the 
medical evidence show that he has had hypoglycemic reactions 
requiring any hospitalization.  Furthermore, the Veteran's 
activities have not been restricted.  In fact, the VA treatment 
records show that the Veteran has been advised to exercise in 
order to lose weight.  Thus, the Veteran's diabetes mellitus does 
not have the characteristics required for a rating of 60 percent.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.

As has been noted, the Veteran maintains that the rating of his 
diabetes mellitus should take into account the disorders, such as 
visual impairment, that he may have as complications of that 
disease.  However, Diagnostic Code 7913 directs that 
complications of diabetes mellitus are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation and that noncompensable complications are 
considered part of the diabetic process.  38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2010).  Since a rating of 100 
percent for diabetes mellitus could not be assigned in this case, 
any complications of diabetes mellitus, if so shown, must be 
rated as separate disabilities.  They are not part of the 
disability that is rated under Diagnostic Code 7913.  Id.  To 
that end, the issue of service connection for ocular 
manifestations to include as due to diabetes mellitus is 
addressed by the Board in a separate decision.

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that his symptoms are more severe than the current 
disability rating reflects.  The Board must consider the entire 
evidence of record when analyzing the criteria laid out in the 
ratings schedule.  While the Board recognizes that the Veteran is 
competent to provide evidence regarding lay-observable 
symptomatology, he is not competent to provide an opinion 
regarding the severity of his symptomatology in accordance with 
the rating criteria.  Such evidence must come from a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007).  

Additionally, the record contains no evidence showing the Veteran 
is entitled to a higher disability rating at any point during the 
instant appeal.  Therefore, staged ratings are not appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the 
Board finds that an initial 40 percent disability rating is 
appropriate and there is no basis for awarding a higher 
disability rating for his diabetes mellitus.

In conclusion, the Board finds that Veteran's level of disability 
more closely approximates the criteria for a 40 percent 
disability rating and a higher rating is not warranted.  The 
preponderance of the evidence weighs against the Veteran's claim 
and, therefore, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Consequently, the 
Veteran's claim for an initial disability rating in excess of 40 
percent for diabetes mellitus, type II is denied.

Extraschedular rating

The Veteran contends that he is entitled to extra-schedular 
consideration for his diabetes mellitus.  He stated that the 
diabetes mellitus caused marked interference with his employment 
and that he had to retire due to his disability.  

The Board has considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2010).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms." Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes mellitus is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's symptoms with the 
established criteria found in the rating schedule for the 
endocrine system shows that the rating criteria reasonably 
describe ratings for the Veteran's disability, but the Veteran 
simply does not exhibit those symptoms.  The Board further 
observes that, even if the available schedular evaluation for the 
disability is inadequate (which it manifestly is not), there is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.  First, there is no evidence of frequent 
hospitalization.  Indeed, the Veteran's diabetes mellitus is 
managed through oral medication, low fat diet, and exercise.  
Although the evidence shows that the Veteran was to remain off 
work due to his diabetes mellitus and visual fluctuations from 
January 30, 2002 to February 5, 2002 and for two weeks following 
February 5, 2002, this does not show a marked interference with 
employment.  In fact, the accompanying VA treatment records dated 
in February 2002 noted that the Veteran's diabetes mellitus was 
improving despite some visual fluctuations.  Furthermore, the VA 
treatment records in April 2002 show that the Veteran was 
diagnosed with severe PTSD and the Veteran was to be released 
from work due to his psychiatric condition.  The Veteran's 
psychiatrist noted that the Veteran could no longer work and 
should apply for disability retirement.  Thus, the evidence shows 
that the Veteran's PTSD, not his diabetes mellitus, caused a 
marked interference with his employment.  Although the Veteran 
complained that his symptoms of diabetes mellitus were 
exacerbated by his PTSD, the May 2002 VA treatment record noted 
that the Veteran's diabetes mellitus Type II was in excellent 
control with HGBAIC at 5.3.  Even though the evidence shows that 
the Veteran was not able to work for approximately three weeks 
due to his newly diagnosed diabetes mellitus, the evidence 
indicates that he had to stop working and apply for disability 
retirement due to his PTSD, not his diabetes mellitus.  
Furthermore, the current medical evidence does not show that the 
Veteran's visual problems are related to his diabetes mellitus.  
In fact, the June 2004 VA examiner noted that the Veteran's 
visual fluctuations were not related to his diabetes mellitus.  
In addition, the subsequent VA treatment records note that the 
Veteran does not have diabetic retinopathy.  See June 2010 VA 
treatment record.  While it is undisputed that the diabetes 
mellitus affected the Veteran's employment at that time in 2002, 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Therefore, the Board finds that the criteria 
for submission for assignment of extra-schedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  





ORDER

Entitlement to an initial disability rating in excess of 40 
percent for diabetes mellitus is denied.  


REMAND

Reasons for Remand:  To provide a new VA examination and to 
ensure compliance with a prior remand.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).

With respect to the Veteran's claim for a higher disability 
rating for hypertension, in a September 2010 letter, the Veteran 
has claimed that the disability has worsened.  He stated that the 
severity of the current hypertension reflects a worsening as 
documented by the most recent VA treatment records.  Generally, 
when a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); 
see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, a remand is required 
so that the Veteran may be afforded another VA examination.  

In a January 2002 rating decision, the RO denied the Veteran's 
claim to reopen a previously denied claim for service connection 
for a back disorder.  The Veteran appealed the decision and in 
January 2005, the Board reopened the Veteran's claim for service 
connection for a back disorder and remanded the issue for 
development.  Specifically, the remand requested that the Veteran 
be sent a notification letter with respect to his claim for 
service connection and be afforded a VA examination.  Following 
the remand, it is unclear as to whether the directives were 
accomplished.  The record shows that the Veteran was sent a 
complete notification letter with respect to his claim in April 
2007.  In response to the letter, the Veteran submitted several 
VA Forms 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, in May 2007 
with respect to treatment for a back disorder.  The RO requested 
records from the identified facilities as shown in the claims 
file.  In addition, the VA treatment records show that the 
Veteran was scheduled for a spine examination in June 2009, but 
that he failed to report.  However, there is no evidence that the 
Veteran was informed of the scheduled examination.  Moreover, 
there is no further readjudication of the claim in a supplemental 
statement of the case and the case has not been returned to the 
Board for appropriate review.  The United States Court of Appeals 
for Veteran's Claims (Court) has held "that a remand by this 
Court or the Board confers on the veteran or other claimant, as a 
matter of law, a right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, 
compliance with the terms of the remand is necessary prior to 
further appellate review, and if not, "the Board itself errs in 
failing to ensure compliance."  Id.  Therefore, the Board finds 
that the Veteran should be scheduled for another VA examination 
and the issuance of the supplemental statement of the case in 
order to comply with the Board's January 2005 remand.  

In addition, the Board notes that the Veteran identified 
treatment at the Allen Park VAMC for his back disability.  The 
record shows that the RO requested records from the facility, but 
has not received a response.  VA has a duty to request all 
available and relevant records from federal agencies, including 
VA treatment records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (because VA is deemed to 
have constructive knowledge of all VA records and such records 
are considered evidence of record at the time a decision is 
made).  Therefore, the RO/AMC should make another request for VA 
treatment records from the Allen Park VAMC.  

As these claims are being remanded, the Board finds that the 
RO/AMC should also obtain updated VA treatment records from the 
Muskogee, Oklahoma VAMC.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from 
the Muskogee, Oklahoma VAMC from August 2010 
through the present.  

2.  Request VA treatment records from the 
Allen Park VAMC.  Any records obtained should 
be associated with the claims file.  If there 
are no records available, a negative response 
should be documented in the claims file.

3.  The Veteran should be afforded a VA 
examination to ascertain the current severity 
and manifestations of his service-connected 
hypertension.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file and to 
comment on the severity of the Veteran's 
service-connected disability.  The examiner 
should also report all signs and symptoms 
necessary for rating the Veteran's disorder 
under schedular criteria.

If possible, the examiner should arrange for 
blood pressure readings to be taken two or 
more times on at least three different days.  
See 38 C.F.R. § 4.104.  Diagnostic Code 7101, 
Note 1.  He or she should discuss whether 
there is evidence of any distinct periods of 
identifiable degrees of disability (i.e. 
diastolic pressure predominantly 100, 110, 
120, 130, or more, or systolic pressure 
predominantly 160, 200 or more).  It should 
also be noted whether the Veteran requires 
continuous medication for control. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
back disorder that may be present.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records.  The examiner 
should then provide an opinion as to whether 
it is at least as likely as not (50 percent 
likelihood or higher) that any back disorder 
is causally or etiologically related to the 
Veteran's active service.

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the issues should be reviewed by 
the RO on the basis of additional evidence.  
If any benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


